Citation Nr: 0118344	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for resection of small 
intestine, residual shell fragment wound of the abdomen, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wound of the abdomen, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased rating for shell fragment 
wound of the left thigh, currently rated as 30 percent 
disabling.

4.  Entitlement to an increased rating for traumatic 
neuritis, left lateral cutaneous nerve, residual shell 
fragment wound of the left thigh, currently rated as 10 
percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's resection 
of the small intestine, residual of shell fragment wound, is 
productive of occasional gas, does not cause marked 
interference with absorption and nutrition as manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss; it also 
does not cause any interference with absorption and nutrition 
as shown by weight loss, diarrhea, anemia, and/or an 
inability to gain weight.  

2.  The medical evidence shows that the veteran's shell 
fragment wound of the abdomen is productive of scarring and 
some pain in the left abdomen on percussion, but this 
scarring is not ragged, depressed, and/or adherent; there is 
no loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; there is no muscle swelling and 
hardening abnormally in contraction; there is no atrophy or 
induration of the abdominal muscles; testing of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side does not indicate 
severe impairment of function; there is no identifiable other 
residual functional impairment of the abdomen upon 
examination.  

3.  The medical evidence shows that the veteran's shell 
fragment wound of the left thigh is productive of scarring 
and some numbness (rated separately), but this scarring is 
not ragged, depressed, and/or adherent; there is no loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area; there is no muscle swelling and hardening 
abnormally in contraction; there is no atrophy or induration 
of the abdominal muscles; testing of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side does not indicate severe impairment of 
function; there is no identifiable other residual functional 
impairment of the left knee/thigh/hip upon examination.  

4.  The veteran's traumatic neuritis, left lateral cutaneous 
nerve, residual shell fragment wound of the left thigh, is 
productive of some numbness of the left thigh, but does not 
cause trophic changes, motor changes, muscle atrophy, organic 
changes or excruciating pain.

5.  The veteran's service-connected disabilities do not alone 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for resection of the small intestine, residual of 
shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Part 4, Diagnostic 
Code 7328 (2000).  

2.  The schedular criteria for a rating in excess of 30 
percent for shell fragment wound of the abdomen have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.55, 4.56, 4.73, Part 4, Diagnostic Code 5319 (2000).  

3.  The schedular criteria for a rating in excess of 30 
percent for shell fragment wound of the left thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.55, 4.56, 4.73, Part 4, Diagnostic Code 5314 
(2000).  

4.  The schedular criteria for a rating in excess of 10 
percent for traumatic neuritis, left lateral cutaneous nerve, 
residual shell fragment wound of the left thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.123, 4.124a, Part 4, Diagnostic Code 8629 (2000).  

5.  The veteran is not individually unemployable by reason of 
his service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the August 2000 rating 
decision of the reasons and bases for the denial of his 
claim.  He was likewise further notified in the November 2000 
statement of the case.  In addition, in a December 2000 
letter, the veteran was informed that he could submit 
evidence and argument in support of his claim as was informed 
of the evidence that was needed to substantiate his claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, statement 
of the case, and the December 2000 letter, all sent to the 
veteran, informed him of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran and his representative requested that 
the veteran be afforded VA examinations and that his VA 
records be obtained.  The requested actions were undertaken.  
Although the veteran's representative also requested that a 
social and industrial survey be conducted, the Board finds 
that this action is not warranted by the record in light of 
the thorough information provided in the VA examinations and 
records.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claims.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  There is sufficient evidence of 
record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.


Background

The veteran had active service from February 1943 to March 
1946.  In July 1944, the veteran suffered a perforating 
shrapnel wound to the abdomen as well as a wound to the left 
thigh.  Examination revealed entrance in the lower left 
quadrant of the abdomen with no exit wound.  Surgery revealed 
that the veteran suffered multiple perforations to the bowel 
and ileum.  A small area of about 6 inches was resected as 
there were through and through perforations in 2 separate 
areas.  An end to end anastomosis was done.  In addition, 
several other perforations were closed.  The veteran received 
follow-up treatment.  With regard to the left thigh, the 
veteran suffered a wound which penetrated the left groin, 
traversed diagonally across the medial aspect of the left 
thigh for a distance of 10 inches and lodged in the anterior 
aspect of the thigh at the junction of the upper and middle 
third causing muscle and nerve damage.  Extensive debridement 
and treatment to that wound for infection was rendered.  
Thereafter, the veteran reported residual numbness in 
September 1944.  

In a March 1946 rating decision, service connection was 
granted for perforating wound of the abdomen, rated as 10 
percent disabling effective March 1946, and moderate wound of 
Muscle Group XIV, left, rated as 10 percent disabling 
effective March 1946.  In a January 1948 rating decision, the 
RO found clear and unmistakable error in the March 1946 
rating decision in that there was a failure to evaluate all 
external and internal residual disability for wounds of the 
abdomen and left thigh.  The veteran's disabilities were 
designated and rated as follows: gunshot wound, perforated 
abdomen, with diastasis of the recti muscle and adhesion of 
bowel to scar tissue, Muscle Group XIX, rated as 50 percent 
disabling effective March 1946; resection of small intestine 
with multiple perforations, residual of gunshot wound of the 
abdomen, rated as 40 percent disabling effective March 1946; 
residuals of gunshot wound of the left thigh, Muscle Groups 
XIV, XV, and XVI, rated as 30 percent disabling from March 
1946, and 40 percent disabling from April 1946; neuritis, 
anterior crural nerve, manifested by hypothesia and 
intermittent pain, residual gunshot wound of the left thigh, 
rated as 10 percent disabling effective March 1946, and 20 
percent disabling from April 1946.

In March 1949, the veteran was examined by VA.  With regard 
to the abdomen, the veteran reported having some gas and 
pain.  With regard to the left thigh, he reported having 
numbness.  Physical examination of the abdomen revealed 2 
scars, one was 5 and 1/2 inches long, normal, and healing, the 
other was to the left of the umbilicus and was 1 inch long 
and irregular, nontender, and well-healed.  In addition, 
there was a postoperative scar that ran diagonally across the 
anterior aspect of the upper third of the left thigh which 
was nontender.  There was no perceptible loss of muscle power 
and no limitation of motion.  The diagnoses were residuals of 
shell fragment wounds of the abdomen, penetrating, consisting 
of mild, subjective symptoms; nondisabling shell fragment 
wound; and postoperative scars; as well as residuals of shell 
fragment wound to the left thigh consisting of mild, 
subjective symptoms; nondisabling shell fragment wound scar.  
The examiner noted that there was no evidence of residual 
injury to Muscle Group XIV.  

The veteran was afforded a VA neurological examination in 
June 1949.  At that time, the veteran reported having 
numbness on the lateral aspect of the left thigh from the 
wound area down to the knee.  There was no special fatigue.  
With regard to the abdomen, the veteran reported having gas.  
In addition, he reported that the area of his incision had 
been tender.  It was noted that he had a very small area of 
induration with no particular evidence of acute inflammation.  

Neurological examination was confined to the lower 
extremities.  The veteran had no limp; his gait and station 
were normal.  There was no evidence of atrophy at all.  The 
scar area in the left thigh was not particularly tender.  
There was no atrophy and there was no fibrillation.  The knee 
jerks were active and equal.  The ankle jerks were active and 
equal.  There were no pathological reflexes.  Strength in all 
the muscle groups of the left lower extremity was good and 
equal to those in the right lower extremity, denoting no 
disability along this line whatsoever.  Sensory examination 
revealed an area of hypesthesia to pinprick on the lateral 
aspect of the left thigh from about the mid portion down to 
the knee and it was more or less an oval area.  The rest of 
the neurological examination was entirely negative.  

The examiner indicated that he could find no evidence of any 
serious involvement of any of the motor nerves such as the 
anterior crural nerve and that any disability that the 
veteran may have had in the past as a result of an injury to 
this nerve had cleared up completely.  The veteran did show 
some involvement of the lateral cutaneous nerve of the thigh 
which was strictly a sensory nerve and which did not lead to 
any serious disability under any circumstances.  It seemed to 
the examiner that the veteran had very little residual 
disability.  The final diagnosis was neuritis, traumatic, 
chronic, very mild, involving the lateral cutaneous nerve of 
the thigh which was a strictly sensory nerve.  

The veteran's service-connected disabilities were reevaluated 
in an August 1949 rating decision as follows: resection of 
small intestine following gunshot wound, rated as 40 percent 
disabling effective April 1946; penetrating abdomen wound and 
postoperative residual scarring of abdominal muscles, Muscle 
Group XIX, reduced to 30 percent disabling from October 1949, 
residual shell fragment wound to the anterior aspect of the 
thigh, Muscle Group XIV, reduced to 30 percent disabling 
effective October 1949; and traumatic neuritis, left lateral 
cutaneous nerve, residual shell fragment wound of the left 
thigh, manifested by hyperesthesia, reduced to 10 percent 
disabling effective October 1949.  

In February 2000, the current claims for increased ratings 
and entitlement to TDIU were received.  

In 1999 and 2000, the veteran's various skin problems were 
evaluated by VA, but evaluation of the veteran's residual 
scarring was not performed.  In addition, the veteran was 
provided treatment for his nonservice-connected disabilities 
to include heart and back disabilities.  

In April 2000, the veteran was afforded a VA examination.  At 
that time, the examiner noted the veteran's history of his 
shell fragment wound injuries.  In addition, the examiner 
noted that the veteran's history of also having nonservice-
connected disabilities to include coronary artery disease, 
status post myocardial infarction, chronic low back pain with 
lumbar spinal stenosis, and neurogenic claudication.  
Currently, the veteran reported having constant numbness of 
the anterior thigh.  The veteran related that nothing 
increases or decreases this numbness and that he does not 
take medication for this problem.  He reported having pain in 
that area.  With regard to the abdomen, the veteran reported 
having occasional irritation of the scar from his belt 
buckle.  He denied abdominal pain.  He related that he has 
normal bowel movements and no nausea or vomiting.  He stated 
that he had a good appetite and his weight was stable.  The 
veteran indicated that he uses over-the-counter pills to 
relieve gas after eating lettuce.  With regard to his 
employment status, the veteran indicated that the reason he 
put in a claim for TDIU was because of his back condition 
which limits his walking and standing because of bilateral 
lower extremity numbness extending down to the feet as well 
as bilateral calf cramping and the sensation of instability 
in his legs.  The veteran indicated that if he sits down for 
a few minutes, he is able to resume his walking or standing.  
The examiner noted that neurosurgery performed in 1999 showed 
that the veteran had multi-level spinal stenosis with 
neurogenic claudication.  In addition, the veteran stated 
that following his heart attack, he could not return to his 
prior work.

Objectively, the veteran appeared alert and in no acute 
distress.  Examination of the abdomen revealed in the 
midline, extending below the umbilicus, there was about an 11 
centimeter long, irregular, dark, flat, nontender scar 
without adhesions or muscle herniation.  There were 
normoactive bowel sounds without tenderness to palpation, 
mass, organomegaly, distention, or rigidity.  With 
percussion, there was some pain in the left abdomen.  Also, 
there was a cholecystectomy scar.  Examination of the left 
lower extremity revealed that in the proximal anterior thigh, 
there was a 12 by 1 centimeter long, light, diagonal scar 
with five scars of several centimeters in length crossing the 
primary scar.  There was a slight depression of the scar 
medially.  There was no tenderness, mass, adhesions, muscle 
herniation, or apparent tendon damage.  There was no 
erythema, warmth, or coolness.  The circumference of the left 
thigh was 40 centimeters compared to the right side which was 
42.5 centimeters.  There was a negative Tinel sign in the 
area of the left anterior superior iliac spine.  Pinprick 
sensation was decreased in a patch involving the left lateral 
anterior thigh.  Patellar reflexes bilaterally were 2 and 
ankle reflexes were not elicited.  Strength of bilateral hip 
flexion, knee extension and flexion, and ankle dorsiflexion 
were 5/5.  Bilateral big toe extension was 4.  Ambulation was 
independent with single point cane.  There was no scar in the 
right proximal thigh.  The assessment was residuals of shell 
fragment wound to he abdomen and to the small intestine, 
status post resection; residuals of shell fragment wound to 
the left thigh with history of traumatic neuritis of the left 
lateral femoral cutaneous nerve.

The examiner indicated that the veteran's service-connected 
residuals of shell fragment wounds would not appear to 
interfere with his ability to secure and maintain gainful 
employment.  On the other hand, considering the veteran age, 
limited schooling, long period of unemployment, and his 
coronary artery disease and spinal stenosis, he would appear 
to be unemployable in terms of his nonservice-connected 
disabilities.  

Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disabilities.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  
Further, in conjunction with the diagnostic codes in the 
Rating Schedule, the regulations set forth criteria for 
defining slight, moderate, moderately severe, and severe 
muscle injuries due to gunshot wounds or other trauma.  

A severe muscle disability involves a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of wound; record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of 38 C.F.R. § 4.56, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) Visible or measurable atrophy; 
(E) Adaptive contraction of an opposing group of muscles; (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.

A moderately severe muscle disability involves a through and 
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service department record or other 
evidence should show hospitalization for a prolonged period 
for treatment of the wound.  The record should also show 
consistent complaints of the cardinal signs and symptoms of 
muscle disability.  Objectively, the muscle disability is 
characterized by an entrance and (if present) exit scar 
indicating track of missile through one or more muscle 
groups.  There must be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

A moderate muscle disability involves a through and through 
or deep penetrating wound of short track form from small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Record of consistent complaints of one or more of 
the cardinal signs and symptoms of muscle disability should 
be present.  Objectively, the muscle disability is 
characterized by an entrance and (if present) exit scar, 
small and linear, indicating short track of missile through 
muscle tissue.  There must be some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (d)(2).

Resection of Small Intestine, Residual Shell Fragment Wound 
of the Abdomen

The veteran has been rated under Diagnostic Code 7328 which 
governs ratings for resection of the small intestine.  The 
veteran has been assigned a 40 percent rating under this code 
for over 20 years.  Thus, this 40 percent rating may not be 
reduced because it is protected under 38 C.F.R. § 3.951(b).  
The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.

Under Diagnostic Code 7328, marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss warrants a 60 percent 
evaluation.  Definite interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss warrants a 40 percent evaluation.  Where there are 
symptoms to include diarrhea, anemia and an inability to gain 
weight, a 20 percent evaluation is warranted.

A review of the medical evidence as well as the veteran's 
statements shows that the veteran's symptoms clearly do not 
meet the criteria for a higher 60 percent rating.  Although 
the veteran has occasional gas, his service-connected 
disability does not cause marked interference with absorption 
and nutrition as manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss.  In fact, the veteran does not have any 
interference with absorption and nutrition as shown by weight 
loss, diarrhea, anemia, and/or an inability to gain weight.  
The veteran has reported that he has a good appetite and that 
his weight is stable.  He has regular bowel movements and 
denied abdominal pain, nausea and vomiting.

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 40 percent for resection of the 
small intestine, residual of shell fragment wound have not 
been met.  

The Board is aware that there was a recent change the 
regulation that addresses the concept of weight.  However, 
neither version of the regulation is more favorable to the 
veteran.  As indicated, the veteran has established that his 
weight is stable.  Therefore, a more precise definition of 
weight loss does not assist or detract from the veteran's 
claim.  See revision to 38 C.F.R. § 4.112.

Shell Fragment Wound of the Abdomen

The veteran has been rated under Diagnostic Code 5319 which 
governs ratings for injuries to Muscle Group XIX, consisting 
of muscles of the abdominal wall.  The veteran has been 
assigned a 30 percent rating under this code for over 20 
years.  Thus, this 30 percent rating may not be reduced 
because it is protected under 38 C.F.R. § 3.951(b).  The 
Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.

Under Diagnostic Code 5319, where there is severe injury, a 
50 percent rating is assigned; where there is moderately 
severe injury, a 30 percent rating is assigned; where there 
is moderate injury to the muscles, a 10 percent rating is 
assigned.  

In this case, the veteran suffered a deep penetrating wound 
to the abdomen with diastasis of the recti muscle and 
adhesion of bowel to scar tissue.  The veteran was 
hospitalized for treatment of the wound.  Based on the 
initial severity of the wound, the veteran was assigned a 50 
percent rating; however, after improvement was shown which 
revealed no diastrosis or adhesions of the muscles to 
abdominal wall, that rating was reduced to 30 percent.  

The April 2000 VA examination of the abdomen revealed 
scarring of the abdomen which was, in the midline, extending 
below the umbilicus, 11 centimeters in length, and irregular, 
dark, flat, nontender scar without adhesions or muscle 
herniation.  There were normoactive bowel sounds without 
tenderness to palpation, mass, organomegaly, distention, or 
rigidity.  With percussion, there was some pain in the left 
abdomen.  Also, there was a cholecystectomy scar.  

In order for a higher rating to be warranted, the medical 
evidence would have to show a severe muscle disability of the 
abdominal wall.  Objectively, the medical evidence would have 
to show ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track; palpation showing 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscle swelling and hardening 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicating severe impairment of 
function.  

The veteran does not exhibit any of the listed criteria.  
Primarily, he has scarring and some pain in the left abdomen 
on percussion.  There is no identifiable other residual 
functional impairment of the abdomen upon examination.  His 
scarring is not ragged, depressed, and/or adherent.  There is 
no loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  He does not have muscle swelling 
and hardening abnormally in contraction.  There is no atrophy 
or induration of the abdominal muscles.  Testing of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side does not indicate 
severe impairment of function.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca, supra.  In this case, however, 
the evidence of record reflects that the veteran does not 
exhibit any functional loss due to his service-connected 
residuals of wound to the abdomen and is not rated based on 
limitation of motion.  See Johnson, supra.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40 or 4.45 do not provide a basis 
for a higher rating.

The Board has also considered if the veteran may be 
separately rating for scarring of the abdomen.  Scars which 
are superficial, poorly nourished, with repeated ulceration 
are rated under Diagnostic Code 7803.  Scars which are 
superficial, tender and painful on objective demonstration 
are rated as 10 percent disabling under Diagnostic Code 7804.  
Under Diagnostic Code 7805, other scars are rated based on 
the limitation of function of the part affected.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Esteban v. Brown, 6 
Vet. App. 259 (1994), stated that separate manifestations of 
the same disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions. 

In this case, the veteran is rated, in part, under Diagnostic 
Code 5319.  Although residual scarring is not specifically 
set forth under that code, it is in fact contemplated under 
that code as consideration to 38 C.F.R. § 4.56 must be 
considered in rating muscle injuries.  However, even if the 
Board considers separate rating(s) for scarring, the medical 
evidence does not show that the residual scarring is poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, or productive of limitation of 
function of the part affected.  Although the veteran reported 
pain on percussion, this pain was not attributed to the 
scarring.  The examiner indicated that the residual scarring 
was nontender.  Therefore, a separate compensable rating on 
that basis is not warranted.  

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 30 percent for residuals of wound 
to the abdomen have not been met.  

Shell Fragment Wound of the Left Thigh

The veteran has been rated under Diagnostic Code 5314 which 
governs ratings for injuries to Muscle Group XIV, consisting 
of muscles governing extension of the knee.  The veteran has 
been assigned a 30 percent rating under this code for over 20 
years.  Thus, this 30 percent rating may not be reduced 
because it is protected under 38 C.F.R. § 3.951(b).  The 
Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.

Under Diagnostic Code 5314, where there is severe injury, a 
40 percent rating is assigned; where there is moderately 
severe injury, a 30 percent rating is assigned; where there 
is moderate injury to the muscles, a 10 percent rating is 
assigned.  

In this case, the veteran suffered a wound which penetrated 
the left groin, traversed diagonally across the medial aspect 
of the left thigh for a distance of 10 inches and lodged in 
the anterior aspect of the thigh at the junction of the upper 
and middle third causing muscle and nerve damage.  Extensive 
debridement and treatment to that wound for infection was 
rendered.  The veteran was hospitalized for treatment of the 
wound.  Based on the initial severity of the wound, the 
veteran was assigned a 40 percent rating; however, after 
improvement was shown, that rating was reduced to 30 percent.  

The April 2000 VA examination of the left lower extremity 
revealed that in the proximal anterior thigh, there was a 12 
by 1 centimeter long, light, diagonal scar with five scars of 
several centimeters in length crossing the primary scar.  
There was a slight depression of the scar medially.  There 
was no tenderness, mass, adhesions, muscle herniation, or 
apparent tendon damage.  There was no erythema, warmth, or 
coolness.  The circumference of the left thigh was 40 
centimeters compared to the right side which was 42.5 
centimeters.  There was a negative Tinel sign in the area of 
the left anterior superior iliac spine.  Pinprick sensation 
was decreased in a patch involving the left lateral anterior 
thigh.  Patellar reflexes bilaterally were 2 and ankle 
reflexes were not elicited.  Strength of bilateral hip 
flexion, knee extension and flexion, and ankle dorsiflexion 
were 5/5.  

In order for a higher rating to be warranted, the medical 
evidence would have to show a severe muscle disability of 
Muscle Group XIV, involving the knee/thigh/hip.  Objectively, 
the medical evidence would have to show ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track; palpation showing loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area; 
muscle swelling and hardening abnormally in contraction; 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicating severe impairment of function.  

The veteran does not exhibit any of the listed criteria.  His 
numbness in that area is rated separately.  There is no 
identifiable other residual functional impairment of the left 
knee/thigh/hip upon examination.  His scarring is not ragged, 
depressed, and/or adherent.  There is no loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  He does not have muscle swelling and hardening 
abnormally in contraction.  There is no atrophy or induration 
of the knee/thigh/hip muscles.  Testing of strength, 
endurance, or coordinated movements does not indicate severe 
impairment of function.  The veteran's strength in all 
pertinent areas involving the knee/thigh/hip was shown to be 
5/5.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca, supra.  In this case, however, 
the evidence of record reflects that the veteran does not 
exhibit any functional loss due to his service-connected 
residuals of gunshot wound to left thigh.  No limitation of 
motion was shown.  See Johnson, supra.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40 or 4.45 do not provide a basis for a 
higher rating.

The Board has also considered if the veteran may be 
separately rating for scarring of the left thigh pursuant to 
the ratings for scarring in the rating schedule as well as 
the directives of Esteban.  

In this case, the veteran is rated, in part, under Diagnostic 
Code 5314 based on his residual scarring.  Although residual 
scarring is not specifically set forth under that code, it is 
in fact contemplated under that code as consideration to 
38 C.F.R. § 4.56 must be considered in rating muscle 
injuries.  In fact, the veteran's current symptomatology is 
limited to residual scarring as his numbness of the left 
thigh is rated separately.  However, even if the Board 
considers separate rating(s) for scarring, the medical 
evidence does not show that the residual scarring is poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, or productive of limitation of 
function of the part affected.  The recent examination 
specifically showed that there was no tenderness, mass, 
adhesions, muscle herniation, or apparent tendon damage, due 
to scarring.  There was also no erythema, warmth, or 
coolness.  Therefore, a separate compensable rating on that 
basis is not warranted.  

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 30 percent for residuals of gunshot 
wound to the left thigh have not been met.  

Traumatic Neuritis, Left Lateral Cutaneous Nerve,
Residual Shell Fragment Wound of the Left Thigh

The veteran has been rated under Diagnostic Code 8629 which 
governs ratings for impairment to the external cutaneous 
nerve of the thigh as shown by neuritis.  The Board has 
considered all relevant diagnostic codes in the VA's Schedule 
for Rating Disabilities.

Under Diagnostic Code 8529, paralysis of the external 
cutaneous nerve of the thigh warrants a 10 percent rating 
when the paralysis is severe to complete.  The term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis.  When the involvement is wholly sensory, 
the regulations provide that the rating should be for mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124.  
Neuritis (Diagnostic Code 8629) and neuralgia (Diagnostic 
Code 8729) will be rated under the above criteria as 
Diagnostic Code 8529.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

As noted, the veteran suffered a wound which penetrated the 
left groin, traversed diagonally across the medial aspect of 
the left thigh for a distance of 10 inches and lodged in the 
anterior aspect of the thigh at the junction of the upper and 
middle third causing muscle and nerve damage.  Extensive 
debridement and treatment to that wound for infection was 
rendered.  The veteran was hospitalized for treatment of the 
wound.  The veteran suffered from residual numbness in the 
left thigh area.  Based on the initial severity of the wound, 
the veteran was assigned a 20 percent rating; however, after 
improvement was shown, that rating was reduced to 10 percent.  

Currently, the veteran still has numbness in the left thigh 
area.  The April 2000 VA examination of the left lower 
extremity revealed that pinprick sensation was decreased in a 
patch involving the left lateral anterior thigh.  

In this case, the veteran's symptoms associated with left 
thigh neuritis are wholly sensory.  Therefore, the veteran's 
disability may be rated at the mild to moderate level, but 
not more than at the moderate level.  The highest available 
rating for impairment to the external cutaneous nerve of the 
thigh is 10 percent.  Therefore, a higher rating based on 
impairment to the external cutaneous nerve of the thigh 
cannot be assigned.  Accordingly, the Board concludes that 
the schedular criteria for a rating in excess of 10 percent 
neuritis of the left thigh have not been met.  



 TDIU

The record reflects that the veteran completed one year of 
high school.  He has employment experience as a sugar boiler 
and last worked in that occupation in 1977.  He worked in 
that employment for a total of 5 years.  The veteran has been 
unemployed since 1977.  

A review of the recent April 2000 VA examination shows that 
the veteran, by his own admission, filed a claim for TDIU due 
to nonservice-connected disabilities.  A review of  the VA 
records confirms that he has significant heart and spine 
disabilities.  The veteran indicated that his back condition 
limits his walking and standing.  In addition, he indicated 
that following a heart attack, he was unable to return to his 
prior employment.  Following a review of the veteran's 
history and statements as well as performing the physical 
examination, the examiner concluded that the veteran's 
service-connected residuals of shell fragment wounds would 
not appear to interfere with his ability to secure and 
maintain gainful employment.  On the other hand, considering 
the veteran age, limited schooling, long period of 
unemployment, and his coronary artery disease and spinal 
stenosis, he would appear to be unemployable in terms of his 
nonservice-connected disabilities.  

Therefore, the uncontradicted medical opinion of record 
concluded that the veteran is unemployable due to his 
nonservice-connected disabilities as well as personal 
factors, but his service-connected disabilities do not render 
him unemployable.  Also, it is significant to note that the 
veteran does not dispute this conclusion, rather, his 
statements are indicative of his agreement with that 
conclusion.  

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither nonservice-connected disability nor age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal rating of disability.  Furthermore, the question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.

In this case, the veteran does have a combined rating of 70 
percent.  However, the medical evidence clearly establishes 
that the veteran's service-connected disabilities do not 
preclude substantially gainful employment.  Rather, his 
nonservice-connected disabilities preclude employment.  In 
reaching this determination, the Board again notes that this 
issue was specifically addressed by a professional and the 
decision of the Board is based upon that experts opinion.  
Accordingly, the Board concludes that the veteran is not 
individually unemployable by reason of his service-connected 
disabilities.


Conclusion

In determining whether higher ratings are warranted for 
service-connected disabilities and whether TDIU is warranted, 
VA must determine whether the evidence supports the veteran's 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, in light of 
the above, the Board finds that the preponderance of the 
evidence is against his claims.  


ORDER

An increased rating for resection of small intestine, 
residual shell fragment wound of the abdomen, is not 
warranted.

An increased rating for shell fragment wound of the abdomen, 
is not warranted.

An increased rating for shell fragment wound of the left 
thigh, is not warranted.

An increased rating for traumatic neuritis, left lateral 
cutaneous nerve, residual shell fragment wound of the left 
thigh, is not warranted.

TDIU is not warranted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

